Title: To James Madison from Jonas Humbert, 8 July 1811 (Abstract)
From: Humbert, Jonas
To: Madison, James


8 July 1811, New York. Apologizes for writing a long letter, but as one who supported the Jefferson administration, JM’s nomination, and the Embargo, he was “marked two years ago as a victim, and lately sacrificed to gratify the Clinton faction in this City.” Has been prevented from acting in his job as an inspector of flour and meal, which has deprived him of the means to support his family. At the time of JM’s nomination to the presidency, there were few in the city who supported their country. Their timidity arose from fear of displeasing the Clinton family—especially DeWitt Clinton—and James Cheetham, whose press was wholly devoted to the views of the latter. The friends of Clinton were, and still are, as hostile to the Jefferson administration as any Federalists in the state. “The partizans of Mr De Witt Clinton were determined, if possible, to blast the unsullied fame of president Jefferson, prevent your election, in order to raise De Witt Clinton on the ruin of both.” The city was in consternation, arising from the assiduity of Gurdon S. Mumford in propagating the notion of “Virginia influence,” but Dr. Samuel L. Mitchill, on his return from Washington, “gave me full satisfaction, that the Nomination was fairly made.” Discussed with Frank and White, the editors of the N.Y. Public Advertiser, the “unhallowed attacks … against Mr Jeffersons policy, and base obloqui uttered against Mr Madison” in Cheetham’s American Citizen. These young men were unable to counter the “gigantic pen” of Cheetham, who had also engaged the “formidable genious” of Tunis Wortman, whose own mind had been poisoned by Mumford, “one of the most virulent enimies of Mr Jefferson as well as of your Self.”
He informed the editors he would furnish them with a “Systematic exposure of the views of oppositionists” and thus expose Clinton’s schemes in the Public Advertiser. He wrote five essays under the pseudonym of “Diodorus Siculus,” six as “Zenophon,” and some other pieces as well. “These effusions annoyed the Clintonians.” To his satisfaction, some were reprinted in the Aurora, “at that time correct in politics.” Has never regretted the course he pursued even though it cost him his position. Offers to name men appointed by Jefferson in New York who oppose the administration and who “are, now, every day, exulting in the attack of Robert Smith, on Mr Madison—declaring that De Witt Clinton is the man that ought to be president.”
The business he previously pursued proved “injurious” to his health, and he needs a situation where he can support his family. Is acquainted with Governor Tompkins, Henry Rutgers, William Few, Nathan Sanford, and Samuel L. Mitchill. The last two “wrote in my favour, but to no purpose, to the Council of Appointment.”
